DETAILED ACTION
Notice
The office action such as an improper RCE which mailed 1/13/2022 has been vacated/withdraw and replaced with this office action based on the status of claims 1 and 9 has changed to currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 and 3/9/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 12/23/2021.  Claims 3, 5, 11 and 13 have been canceled and claims 1-2, 4, 6-10, 12, 14-15 are pending in the application and status of claims 1 and 9 have been changed to currently amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar [US 2020/0322889] in view of Ahn [US 2020/0288397 which as priority to 10/27/2017] and Gan [US 2019/0253965].
As claim 1, Chitrakar discloses a method for receiving a frame by a station (STA) in a wireless LAN (WLAN) system, the method comprising entering a wake-up radio (WUR) mode in which a power state of the STA alternates between a WUR awake state and a WUR doze state [Page 9, Ref Sat enter WUR mode]; receiving a WUR physical protocol data unit (PPDU) during the WUR mode, wherein the WUR PPDU includes at least one legacy field contiguous to at least one Binary Phase Shift Keying (BPSK) mark field followed by a WUR sync field contiguous to a WUR data field, a duration of the WUR sync field is set to 128 us or 64 us based on a data rate of the WUR data field, the WUR data field is modulated based on an On-Off Keying (OOK) scheme, the WUR data field includes a Medium Access Control (MAC) header contiguous to a frame body, the MAC header includes a frame control field followed by an identifier (ID) field contiguous to a type dependent (TD) control field, the frame control field has a length of 8 bits, the ID field has a length of 12 bits, the TD control field has a length of 12 bits, the TD control field includes TSF  [Pages 13-19 discloses a PPDU includes legacy preamble, mark field, sync field with either 64 us or 128 us, data field is modulated with OOK includes MAC header has control field 8 bits, address field 12 bits and TD field 12 bits which includes P-TSF].  However, Chitrakar fails to disclose what Ahn discloses receiving a WUR physical protocol data unit (PPDU) during the WUR mode, wherein the WUR PPDU includes at least one legacy field contiguous to at least one Binary Phase Shift Keying (BPSK) mark field contiguous to a WUR sync [Fig 8-Fig 9 discloses a legacy field contiguous to WUR symbol contiguous to WUR preamble “sync field” contiguous to WUR data field “WUR signaling field”  which includes MAC header contiguous to frame body contiguous to address contiguous to type dependent control which includes TSF and BSS update counter which related to BSS management value, Par. 0087. OOk, Par. 0102, BPSK and Par. 0114].  However, Chitraka and Ahn fail to fully disclose what Gan discloses the BSS counter value increments for an update of a BSS parameter [par. 0009 discloses AP has a counter which counts a value wherein increasing of the value indicates an updated BSS parameter]; and determining whether the BSS counter value in the BSS counter field is different from a previously received BSS counter value, wherein based on the BSS counter value in the BSS counter field being different from the previously received BSS counter value, the STA wakes up to receive a primary connectivity radio (PCR) beacon and updates the BSS parameter based on the PCR beacon [Par. 0009 discloses STA comparing the first and second count value to determining if it need to get a new BSS parameters when it wakes up from sleep].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for comparing the old received value before sleeping with a current received value when station receives a wake-up frame to obtain a new BSS parameter as disclosed by Gan into the teaching of Ahn which discloses Chitrakar.  The motivation would have been to prevent data loss.
As claim 6. Chitrakar discloses the WUR PPDU is a broadcast wake-up frame [Page 9].
As claim 8, Chitrakar discloses each of the at least one BPSK mark field has a 20 MHz bandwidth which is wider than a bandwidth of the WUR sync field [Page 3, 16-21 discloses BPSK mark field has a bandwidth of 20 mhz and WUR sync field has bandwidth of sub-channel, so WUR field bandwidth is less than BPSK mark field bandwidth].
As claim 9, the claim is rejected based on the same reasoning as presented in
the rejection of claim 1.
As claim 15, the claim is rejected based on the same reasoning as presented in
the rejection of claim 8.
Claims 2, 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar, Ahn and Gan as applied to claims 1 and 9 above, and further in view of Kristem [US 2019/0116555, Provisional application 62/616982].
[Fig 3 of provisional application, disclose rate 62.5 for 128 us and rate 250 for 64 us].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying different rate for different sync as disclosed by Kristem into the teaching of Chitrakar, Ahn and Gan.  The motivation would have been to prevent data loss.
As claim 7, Chitraka, Ahn and Gan fail to disclose what Kristem discloses each of the WUR sync field and the WUR data field is modulated based on 13 subcarriers with a 312.5 kHz subcarrier frequency spacing [Par. 0014 of provisional application discloses WUR data modulated in sub-carriers with spacing 312.5 khz].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for modulating data filed using subcarriers with spacing 312.5 Khz as disclosed by Kristem into the teaching of Chitrakar, Ahn and Gan.  The motivation would have been to improve power.
As claim 10, the claim is rejected based on the same reasoning as presented in
the rejection of claim 2.
As claim 14, the claim is rejected based on the same reasoning as presented in
the rejection of claim 7.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar, Ahn  and Gan as applied to claims 1 and 9 above, and further in view of Son [US 2019/0159127].
As claim 4, Chitrakar, Ahn and Gan fail to disclose what Son discloses the second PCR frame is a PCR beacon frame including a traffic indication map (TIM) [Par. 0136 and 0137, TIM in beacon that is transmitting by PCR, Fig 17 discloses AP send wakeup packet to STA then send beacon which includes TIM to STA in order to notify STA that it must receive data from AP].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for using second
PCR to conveying TIM as disclosed by Son into the teaching of Chitrakar, Ahn and Gan. The motivation would have been to reduce the cost of the system.
As claim 12, the claim is rejected based on the same reasoning as presented in
the rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414